Dismiss and Opinion Filed September 29, 2015.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00644-CV

                                      JOHN YI, Appellant

                                                V.

                                      BONG KO, Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-13-10821-E

                             MEMORANDUM OPINION
                           Before Justices Lang, Evans, and Whitehill
                                   Opinion by Justice Evans

       Subject to a few mostly statutory exceptions, we have jurisdiction only over appeals from

final judgments and orders, that is, judgments and orders disposing of all parties and claims.

Lehman v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). The judgment and order appellant

appeals, a default judgment and order denying appellant’s sworn motion for new trial and to set

aside the default judgment, dispose only of appellee’s claims against appellant and not appellee’s

claims against two other parties. Although appellee filed a notice nonsuiting the two other

parties after obtaining the default judgment, the trial court did not sign an order of nonsuit. See

Farmer v. Ben E. Keith Co., 907 S.W.2d 495, 496 (Tex. 1995) (per curiam) (“When a judgment

is interlocutory because unadjudicated parties or claims remain before the court, and when one
moves to have such unadjudicated claims or parties removed by severance, dismissal, or nonsuit,

the appellate timetable runs from the signing of a judgment or order disposing of those claims or

parties.”).

        Because it appeared no final judgment existed, we directed the parties to file letter briefs

addressing our jurisdiction. In his brief, appellant agrees no final judgment exists. Appellee,

however, noting the trial court closed the case and cancelled the trial setting upon the filing of

the notice of nonsuit, asserts all parties and claims were disposed by the combination of the

default judgment, notice of nonsuit, and trial court’s closure of the case. We are unpersuaded by

appellee’s arguments. See Farmer, 907 S.W.2d at 496; see also Park Place Hosp. v. Estate of

Milo, 909 S.W.2d 508, 510 (Tex. 1999) (although notice of nonsuit filed, appellate timetable not

triggered until trial court signed written order of dismissal). Accordingly, we dismiss the appeal.

TEX. R. APP. P. 42.3(a), 43.2(f).




                                                      /David W. Evans/
                                                      DAVID EVANS
150644F.P05                                           JUSTICE




                                                –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JOHN YI, Appellant                                   On Appeal from the 101st Judicial District
                                                     Court, Dallas County, Texas
No. 05-15-00644-CV        V.                         Trial Court Cause No. DC-13-10821-E.
                                                     Opinion delivered by Justice Evans. Justices
BONG KO, Appellee                                    Lang and Whitehill participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Bong Ko recover his costs, if any, of this appeal from
appellant John Yi.


Judgment entered this 29th day of September, 2015.




                                             –3–